Per Curiam.
The notice of appeal to the court does not ask to review the-order of the court below which overruled the demurrer, and directed the interlocutory judgment appealed from. That order is not, therefore, before us-for review; and, as the interlocutory judgment was entered in conformity with the order, the judgment was rightly entered, and cannot be reversed while the order directing the entry of such judgment stands. Campbell v. . Cotton Exchange, 47 N. Y. Super. Ct. 560. Judgment affirmed, with costs..